TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00130-CV


Joe L. Stiles and Ola Stiles, Appellants

v.

Vanderbilt Mortgage and Finance, Inc., Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. 02-1717, HONORABLE CHARLES RAMSAY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Joe L. Stiles and Ola Stiles appeal a summary judgment favoring Vanderbilt Mortgage
and Finance, Inc.  Although the notice of appeal indicated that both Stileses intended to appeal, it
was signed only by Joe L. Stiles, proceeding pro se.  Because parties not represented by counsel must
sign documents that they file, this Court's clerk requested by letter dated May 28, 2003 that
appellants file an amended notice of appeal with the signatures of both appellants so that the appeal
would be perfected properly for both appellants.  See Tex. R. Civ. P. 57; Tex. R. App. P. 9.1(b).  The
clerk requested that appellants file the amended notice of appeal by June 12, 2003.  No amended
notice of appeal has been filed with this Court's clerk.
	At appellants' request, this Court also extended the time for appellants to file their
brief.  Their brief was originally due on April 21, 2003.  Appellants requested an extension to May 
19, 2003.  This Court extended the deadline until June 27, 2003.  No brief has been filed.
	By letter dated August 25, 2003, this Court's clerk noted appellants' failures to file
either the amended notice of appeal or the brief.  The clerks instructed appellants that if they did not
file the amended notice of appeal and the brief by September 4, 2003, the Court would dismiss their 
appeal for want of prosecution.
	Appellants have not filed either the amended notice of appeal or their brief.  We
dismiss this cause for want of prosecution.  See Tex. R. App. P. 42.3(b).


  
					David Puryear, Justice
Before Justices Kidd, B. A. Smith and Puryear
Dismissed for Want of Prosecution
Filed:   September 25, 2003